Title: To James Madison from John Armstrong, 2 [June] 1804
From: Armstrong, John
To: Madison, James



Dear Sir,
Kingston 2d. July [June] 1804.
I yesterday had the honor of receiving your letter of the 27th. Ult. and after giving to the proposition it contained, all the consideration my present circumstances admit of, I have determined to accept it. I am perfectly sensible of the many advantages that may be derived as well to myself, as the public, from the visit you suggest, and shall accordingly set out for Washington in a few days.
You will be pleased to present me most respectfully to the President of The United States, and to accept for yourself, assurances of the very great respect & esteem with which I am, Dear Sir, Your most obedient & very humble servant
John Armstrong.
